 



Exhibit 10.18
THIRD AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
     THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 30th day of March, 2006, by and among SILICON VALLEY BANK
(“Bank”) and ODIMO INCORPORATED, a Delaware corporation (“Company”),
ASHFORD.COM, INC., a Delaware corporation, and D.I.A. MARKETING, INC., a Florida
corporation (together with the Company, individually and collectively
“Borrower”), each of whose address is 14051 NW 14th St., Bay No. 6, Sunrise,
Florida 33323.
Recitals
     A. Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of July 31, 2004, as amended by that certain First Loan
Modification Agreement by and between Bank and Borrower dated as of November 13,
2004, and as further amended by that certain Second Loan Modification Agreement
by and between Bank and Borrower dated as of January 1, 2005 (as the same may
from time to time be further amended, modified, supplemented or restated, the
“Loan Agreement”).
     B. Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
     C. Borrower has failed to comply with the covenant set forth in
Section 6.2(a)(iii) of the Loan Agreement for the fiscal year 2005, which
failure, if not cured or waived by Bank, would constitute an Event of Default.
     D. Borrower has requested that Bank waive compliance with such covenant and
Bank has agreed to so waive such covenant, in accordance with the terms, subject
to the conditions and in reliance upon the representations and warranties set
forth below.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.
     2. Waiver of Potential Default. Borrower hereby acknowledges and agrees
that it will not be able to deliver an unqualified opinion on its financial
statements from an independent certified public accounting firm, as required by
Section 6.2(a)(iii) of the Loan Agreement for the fiscal year 2005 (the
“Potential Default”). Borrower further acknowledges and agrees that unless the
foregoing Potential Default is waived by Bank, such Potential Default would
constitute an Event of Default under the Loan Documents. Bank hereby waives the
Potential Default, and agrees to accept a qualified opinion on Borrower’s annual
financial statements for fiscal year 2005, consistent with Exhibit A attached
hereto. Bank’s agreement to waive the Potential

 



--------------------------------------------------------------------------------



 



Default shall in no way obligate Bank to make any modifications to the Loan
Agreement or to waive Borrower’s compliance with any other terms of the Loan
Documents, and shall not limit or impair Bank’s right to demand strict
performance of all other terms and covenants as of any date.
     3. Limitation of Amendments.
          3.1 The amendment set forth herein, is effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
          3.2 This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
     4. Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
          4.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
          4.2 Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
          4.3 The organizational documents of Borrower delivered to Bank on
July 31, 2005 remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
          4.4 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
          4.5 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

2



--------------------------------------------------------------------------------



 



          4.6 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
          4.7 This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
     5. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of an amendment fee in an amount equal to One Thousand
Dollars ($1,000), and (c) payment of Bank’s legal fees and expenses in
connection with the negotiation and preparation of this Amendment.
[Signature page follows.]

3



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

      BORROWER   BANK   ODIMO INCORPORATED   SILICON VALLEY BANK By: /s/ Alan
Lipton
 
Name: Alan Lipton
 
Title: President
 
  By: /s/ Thomas Armstrong
 
Name: Thomas Armstrong
 
Title: Vice President
 
ASHFORD.COM, INC     By: /s/ Alan Lipton
 
Name: Alan Lipton
 
Title: President
 
    D.I.A. MARKETING, INC     By: /s/ Alan Lipton
 
Name: Alan Lipton
 
Title: President
 
   

4